Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 12-20 are directed to an invention non-elected without traverse.  Accordingly, claims 12-20 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the added limitation of the first and second aligners is not found in the prior art used in the last Office action.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental appliance system including a first and second aligner when worn on their respective upper and lower jaws, a first bite surface of a first bite adjustment structure is arranged to be at a different angle with respect to an occlusal plane of the at least one tooth of the upper jaw and the at least one tooth of the lower jaw, and the first bite surface is arranged to be parallel to a second bite surface of a second bite adjustment structure in combination with the elements set forth in the claim. 
Regarding claim 26, the added limitation of the first and second aligners is not found in the prior art used in the last Office action.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental appliance system including a first and second aligners when worn on their respective first and second jaws, a first bite surface of a first bite adjustment structure is arranged to be at a different angle with respect to an occlusal plane of the teeth of the first jaw and the teeth of the second jaw, and the first bite surface is arranged to be parallel to a second bite surface of a second bite adjustment structure in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772